       Case 2:18-cv-02743-DMC Document 41 Filed 11/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KORDY RICE,                                       No. 2:18-CV-2743-DMC-P
12                       Plaintiff,
13             v.                                       ORDER
14    FIELDER, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 38, for a hearing on

19   his pending motions to compel. Plaintiff’s motion is denied because, under the Court’s local

20   rules, motions in prisoner cases are submitted on the papers without hearing. See Local Rule

21   230(l).

22                  IT IS SO ORDERED.

23

24   Dated: November 19, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
